Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-cr-20342-BLOOM

 UNITED STATES OF AMERICA,
          Plaintiff,

 vs.

 JORGE VAZQUEZ-TORRES,
             Defendant.
 _________________________________________

           RENEWED MOTION FOR COMPASSIONATE RELEASE

       Defendant, Jorge Vazquez-Torres, by and through undersigned counsel,

 respectfully moves this Court to reconsider his previously filed motion for

 compassionate release (DE 46, DE 49), in light of new developments in this case.

       On May 4, 2020, this Court issued a decision denying Mr. Vazquez-Torres’s

 request for compassionate release. (DE 53). The Court concluded that Mr. Vazquez

 Torres had “failed to demonstrate that the applicable § 3553(a) factors weigh in

 favor of a sentence modification or that extraordinary and compelling circumstances

 exist that warrant his release to home confinement.” Id. at 6. Because the Court

 found that Mr. Vazquez-Torres had not established extraordinary and compelling

 circumstances, the Court did not reach the question of whether Mr. Vazquez-Torres

 presented a danger to the community. Id. at 8, n.3.

       In the meantime, Mr. Vazquez-Torres has contracted Covid-19.

       Mr. Vazquez-Torres now renews his compassionate release request based on

 two developments. First, since he filed his motion, the Department of Justice has




                                          1
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 2 of 16




 issued new internal guidance “conced[ing] that Defendants who have certain CDC

 risk factors . . . can establish that ‘extraordinary and compelling reasons’ warrant

 the reduction in sentence.”          See United States v. Firebaugh, 16-cr-20341-UU,

 Government’s Supplemental Response (DE 43) (S.D. Fla. June 1, 2020).1                         Mr.

 Vazquez-Torres has two of the high-risk factors identified by the DOJ: diabetes and

 hypertension.      Thus, per the DOJ’s new policy, extraordinary and compelling

 reasons have been established in Mr. Vazquez-Torres’s case to warrant a reduction

 in sentence here. Mr. Vazquez-Torres asks the Court to reconsider Mr. Vazquez-

 Torres’s request for compassionate release in light of this new government policy,

    1   As recent government filings within this district have explained, DOJ internal guidance now
 directs the government to “concede that Defendants who have certain CDC risk factors, including:
     1. Asthma (moderate to severe)
     2. Chronic kidney disease being treated with dialysis
     3. Chronic lung disease, such as chronic obstructive pulmonary disease (COPD) (including
         emphysema and chronic bronchitis), idiopathic pulmonary fibrosis, and cystic fibrosis
     4. Diabetes, including type 1, type 2, or gestational
     5. Hemoglobin disorders, such as sickle cell disease and thalassemia
     6. Immunocompromised, including from cancer treatment, bone marrow or organ
         transplantation, immune deficiencies, HIV with a low CD4 cell count or not on HIV
         treatment, and prolonged use of corticosteroids and other immune weakening medications
     7. Liver disease, including cirrhosis
     8. Serious heart conditions, including heart failure, coronary artery disease, congenital heart
         disease, cardiomyopathies, and pulmonary hypertension; and/or
     9. Severe obesity, defined as a body mass index (BMI) of 40 or above
 can establish that ‘extraordinary and compelling reasons’ warrant the reduction in sentence.”
 United States v. Firebaugh, 16-cr-20341-UU, Government’s Supplemental Response (DE 43) (S.D.
 Fla. June 1, 2020); see United States v. Feucht, 11-cr-60025-DMM, Government’s Response, DE 51
 (S.D. Fla. May 26, 2020) (“Pursuant to policy directives of the Attorney General, the Government
 agrees that the defendant’s serious medical condition (diabetes) presents an extraordinary and
 compelling reason that would allow compassionate release under the statute and guideline policy
 statement. The Centers for Disease Control and Prevention (‘CDC’) has identified risk factors that
 place individuals at higher risk of severe outcomes from COVID-19. The Government acknowledges
 that during the current COVID-19 pandemic, an inmate who presents one of the CDC risk factors,
 which include diabetes, as confirmed by medical records, and who is not expected to recover from
 that condition, presents an extraordinary and compelling reason that would allow compassionate
 release under the statute and guideline policy statement, even if that condition in ordinary times
 would not allow compassionate release.”); see also United States v. Wright, 8:17-cr-00388-TDC,
 Government’s Supplemental Response, ECF No. 50 (D.Md. May 19, 2020) (explaining that per DOJ
 guidance, “the Government concedes that the defendant’s Type I diabetes, and perhaps other of her
 medical conditions, constitute ‘extraordinary and compelling circumstance’ during the current
 pandemic, even if these conditions in ordinary times would not allow compassionate release”).


                                                 2
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 3 of 16




 should it alter the Court’s analysis.

        Second, Mr. Vazquez-Torres has, in fact, contracted Covid-19. He has now

 been ill for several weeks, with symptoms that so far have included severe chest

 pains, severe coughing with bloody mucus, severe shortness of breath, headaches,

 fever, pain in his bones, and pain in his throat. He was first told that he had

 bronchitis and pneumonia; however, he received a Covid-19 positive test result this

 week. Mr. Vazquez-Torres requests that the Court reconsider his motion so that he

 may battle the illness and hopefully recover from home, where he will be far better

 prepared to face the medical complications he is already facing, and will continue

 face, as a result of this virus.

        For these reasons, Mr. Vazquez-Torres requests that the Court reconsider his

 motion for compassionate release and reduce his sentence to time served.           As

 outlined below, Mr. Vazquez-Torres further asks that the Court impose a special

 condition of home confinement for the first 17 months (the time now remaining on

 his sentence), followed by the additional three-year period of supervised release that

 the Court originally ordered.

    A. Factual Background

        As this Court is familiar with Mr. Vazquez-Torres’s case and his medical

 history, he incorporates here the factual background outlined in his previous

 briefing, and in the Court’s Order. He thus includes here only information learned

 since the previous briefing cycle.

        FTC Oklahoma City is continuing to struggle with an outbreak of Covid-19.




                                           3
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 4 of 16




 There have now been a total of 93 inmates who have tested positive at the facility,

 along with three staff members. So far, one inmate at the facility has died from the

 virus.2 However, these case numbers are likely a drastic undercount. As another

 court in this district recently explained, even “[z]ero confirmed COVID-19 cases is

 not the same thing as zero COVID-19 cases” because, “due to the lack of universal

 testing of inmates and staff, the number of reported cases may be far lower than the

 actual number of cases.” United States v. Feucht, 11-cr-60025-DMM, ECF No. 53

 (S.D. Fla. May 28, 2020) (citations omitted) (granting compassionate release).

        Mr. Vazquez Torres began experiencing Covid-19 symptoms in late May. He

 has been tested three times for the virus since he first exhibited symptoms. The

 first test was negative, and he was told that he had bronchitis and pneumonia that

 was unrelated to Covid-19. Since then, his symptoms have continued, and they

 have worsened. Based on a conversation the undersigned had with his wife, he

 received his first Covid-19 positive test result on June 17, 2020.                    So far, his

 symptoms have included severe chest pains, severe coughing with bloody mucus,

 severe shortness of breath, headaches, fever, pain in his bones, and pain in his

 throat.

    B. This Court should revisit its denial of Mr. Vazquez-Torres’s request
       for release.

        A motion under Section 3582(c)(2) should be granted where the Court finds

 four things: (a) that the defendant has either exhausted his request or waited 30

         2 See BOP Covid-19 Resource Page, https://www.bop.gov/coronavirus/. Once an inmate is

 determined to have recovered, the BOP removes that inmate from its list of positive cases. Thus, the
 numbers of positive cases and recovered cases on BOP’s website have been combined here, to reflect
 the total number of BOP- reported infections.


                                                  4
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 5 of 16




 days since he submitted his request to the warden; (b) that extraordinary and

 compelling reasons exist; (c) that the defendant’s release would not pose a danger to

 the community; and (d) that release would be consistent with the Section 3553(a)

 factors.

        Though Mr. Vazquez-Torres initially filed his release motion before waiting

 30 days from his initial request to the warden, this Court previously found that

 requiring exhaustion would likely be futile in this case. (DE 53, at 6). However, as

 30 days have now passed since his initial request to the warden, Mr. Vazquez-

 Torres has now fully met the time-lapse requirements of the statute. Thus, his

 renewed request to this Court is ripe for review.

        Mr. Vazquez-Torres asks this Court to reconsider its finding regarding

 whether extraordinary and compelling circumstances exist in this case, in light of

 both the new DOJ guidance regarding this prong of the analysis, and the fact that

 Mr. Vazquez-Torres has contracted Covid-19 and is now battling the disease. As he

 outlined in his original motion, Mr. Vazquez-Torres has several high-risk

 comorbidities for the virus, including diabetes, hypertension, and a history of

 asthma. According to a recent report issued by the World Health Organization,

 those with diabetes have been found to have a 9.2 % fatality rate when they

 contract the virus; for those with hypertension, the fatality rate was 8.4%.3 Studies

 have also found that patients with multiple comorbidities, as in this case, have

         3 Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID- 19), World

 Health     Organization      (Feb.   28,     2020),    at     12,    https://www.who.int/docs/default-
 source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf (finding fatality rates for
 patients with Covid-19 and co-morbid conditions to be: “13.2% for those with cardiovascular disease,
 9.2% for diabetes, 8.4% for hypertension, 8.0% for chronic respiratory disease, and 7.6% for cancer”).


                                                   5
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 6 of 16




 “greater disease severity” and poorer outcomes.4

        Such startling statistics mean that there is now a “substantial risk” that,

 unless the Court grants compassionate release, Mr. Vazquez-Torres will, “with an

 unsettlingly high degree of probability, serve a life sentence.” United States v. Bess,

 No. 1:16-cr-156, 2020 WL 1940809, at *10, (W.D.N.Y. Apr. 22, 2020) (granting

 compassionate release).

        Yet many patients with preexisting conditions who develop severe Covid-19

 and do not die will still experience severe illness and require hospitalization. “Most

 people in the higher risk categories” who contract Covid-19 “will require more

 advanced      support:    positive     pressure       ventilation,   and    in   extreme      cases,

 extracorporeal mechanical oxygenation.                Such care requires highly specialized

 equipment in limited supply as well as an entire team of care providers, including

 but not limited to 1:1 or 1:2 nurse to patient ratios, respiratory therapists and

 intensive care physicians.”        Declaration of Dr. Jonathan Louis Golob, Assistant

 Professor at University of Michigan School of Medicine, ¶ 6, attached as Exhibit A.5

 “For high risk patients who do not die from COVID-19, a prolonged recovery is

 expected to be required, including the need for extensive rehabilitation for profound

 deconditioning, loss of digits, neurological damage, and loss of respiratory capacity.”




         4 See, e.g., Wei-jie Guan, et al., Comorbidity and its impact on 1590 patients with COVID-19

 in      China:       a      nationwide      analysis;    Eur.      Respir.     J.,    (May     2020),
 https://www.ncbi.nlm.nih.gov/pmc/articles/ PMC7098485/.
         5 Dr. Golob’s declaration was prepared in connection with a different case and is attached

 here for informational purposes.


                                                   6
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 7 of 16




 Id. ¶ 4.6 Thus, if the disease follows this trajectory for Mr. Vazquez-Torres, he

 would be rendered unable to independently function within the prison.7

        Using the framework of the Sentencing Guidelines, this means that even if

 Mr. Vazquez-Torres survives the illness, his ability to “provide self-care” within his

 prison environment is likely to now be “substantially diminished.”                      U.S.S.G. §

 1B1.13 cmt. n.1(A)(ii)(I).       These are “extraordinary and compelling” reasons for

 release.    Id.   Indeed, as one court recently concluded, “[n]o rationale is more

 compelling or extraordinary.” United States v. Foster, No. 1:14-cr-324-02, ECF No.

 191, at 10 (M.D. Pa. Apr. 3, 2020).

        It is also worth noting that, since the time that Mr. Vazquez-Torres filed his

 original motion, numerous additional courts in this district have found

 extraordinary and compelling circumstances to vulnerable defendants, and granted



        6    See also Ling Mao, et al., Neurologic Manifestations of Hospitalized Patients With
 Coronavirus Disease 2019 in Wuhan, China, JAMA Neurol., (Apr. 10, 2020);
 https://jamanetwork.com/journals/jamaneurology/fullarticle/2764549.
          7 Indeed, even if his current bout with Covid-19 resolves, Mr. Vazquez-Torres will not be out

 of the woods. The WHO has concluded that there is “currently no evidence that people who have
 recovered from COVID-19 and have antibodies are protected from a second infection.” World Health
 Organization, “Immunity Passports” in the context of COVID-19 (Apr. 24, 2020), available
 https://www.who.int/news- room/commentaries/detail/immunity-passports-in-the-context-of-covid-19.
 The Centers for Disease Control says the same: “The immune response to COVID-19 is not yet
 understood. Patients with MERS-CoV infection are unlikely to be re-infected shortly after they
 recover, but it is not yet known whether similar immune protection will be observed for patients with
 COVID-19.”       Centers     for   Disease    Control,   Coronavirus     Disease    2019,    available
 https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html.
          And even in those who develop an immune response, at least with other coronaviruses,
 “immunity seems to wane quickly.” Antonio Regalado, What if immunity to covid-19 doesn’t last?,
 MIT Tech. Rev. (Apr. 27, 2020), available https://www.technologyreview.com/2020/04/27/1000569/
 how-long-are-people- immune-to-covid-19/. Because we have only six months of experience with
 COVID-19, “little is known yet about the body’s immune response to an infection. . . . ‘That’s
 something that’s going to take a while to figure out.’” said George Rutherford, the head of infectious
 disease and global epidemiology at the University of California San Francisco. Kristen V. Brown,
 Coronavirus Survivors Hope for Immunity—The Reality is More Complicated, Bloomberg (Apr. 14,
 2020)              https://www.bloomberg.com/news/articles/2020-04-14/do-coronavirus-survivors-have-
 immunity-from-reinfection-maybe.


                                                   7
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 8 of 16




 compassionate release.       In addition to the cases cited in Mr. Vazquez-Torres’s

 previous motion, see DE 49 at 21–22, this includes: United States v. Schumack, 14-

 cr-80081-DMM, ECF No. 894 (S.D. Fla. June 10, 2020); United States v. Rice, 90-cr-

 0768-PAS, ECF No. 421 (S.D. Fla. June 8, 2020); United States v. Chopra, 18-cr-

 20668-DMM, ECF No. 607 (S.D. Fla. June 8, 2020), United States v. Woodson, 13-cr-

 20180-CMA, ECF No. 401 (S.D. Fla. June 4, 2020); United States v. Feucht, 11-cr-

 60025-DMM, ECF No. 53 (S.D. Fla. May 28, 2020); United States v. Shwartz, 04-cr-

 20365-MGC, ECF No. 237 (S.D. Fla May 20, 2020), United States v. Barcha, 16-cr-

 20549-RNS, ECF No. 1498 (S.D. Fla. May 18, 2020); United States v. Hollander, 18-

 cr-80102-RLR, ECF No. 62, 63 (S.D. Fla. May 14, 2020); United States v. Rico, 19-cr-

 20375-DPG, ECF No. 51 (S.D. Fla. May 14, 2020); United States v. Lima, 16-cr-

 20088-RNS, ECF No. 137 (S.D. Fla. May 11, 2020); United States v. Slavkovic, 16-

 cr-20171-UU, ECF No. 1311 (S.D. Fla. May 8, 2020), 16-cr-20703-DPG, ECF No. 31

 (S.D. Fla. May 11, 2020); United States v. Barbuto, 18-cr-80122-DMM, ECF No. 314

 (S.D. Fla. Apr. 28, 2020); United States v. Sanchez, No. 95-CR-00421-MGC, ECF No.

 290 (S.D. Fla. Apr. 27, 2020); United States v. Platten, No. 08-cr-80148-DMM (S.D.

 Fla. Apr. 17, 2020); United States v. Minor, No. 18-cr-80152-DMM, ECF No. 35

 (S.D. Fla. Apr. 17, 2020).

       Because the Court did not previously find that extraordinary and compelling

 circumstances exist, it did not reach the question of dangerousness in its prior

 Order. However, Mr. Vazquez-Torres notes that the government, in its Response to

 his first compassionate release motion (DE 48), did not previously allege that he




                                            8
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 9 of 16




 remains a danger to any individual or to the community. Further, as outlined in

 detail in his original motion, Mr. Vazquez-Torres does not pose a danger today. He

 had no criminal history prior to this offense, which ended almost two years ago.

 And he cooperated extensively with the government, demonstrating his firm

 commitment to living a law-abiding life upon his release.

        Finally, Mr. Vazquez-Torres also asks the Court to reconsider its finding on

 the § 3553(a) sentencing factors under these extraordinary circumstances. While

 the Court’s previous Order noted that Mr. Vazquez-Torres had not yet served most

 of his sentence, numerous courts have recently released vulnerable defendants even

 when defendants had not yet served a significant portion or majority of the original

 sentence.    See DE 49, at 28–29 (citing cases).     As these courts have rightly

 concluded, the Court’s original sentence—here, a sentence of 24 months in

 custody—was certainly not a sentence to life; or to die in custody; or to experience

 severe and debilitating illness far from one’s family and adequate medical care.

        Indeed, this includes a recent grant of compassionate release within this

 district.   In United States v. Chopra, 18-cr-20668-DMM, Judge Middlebrooks

 granted release to a defendant who surrendered for his 48-month sentence on

 February 10, 2020, just two weeks before Mr. Vazquez-Torres did.          Thus, Mr.

 Chopra had served an even smaller fraction of his sentence before he was released.

 As the court explained:

        I agree that it is not typical to grant compassionate release to an
        individual who has served such a short portion of his sentence.
        However, my choices in this matter are constrained by the BOP’s
        decision not to grant Defendant a furlough. As I noted in my previous



                                          9
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 10 of 16




           Order, “Furloughing Defendant appears to present the fairest option as
           it lessens the potentially lethal risk of Defendant contracting the
           COVID-19 virus, while still requiring Defendant to repay his debt to
           society by serving his full term of imprisonment.” (DE 592). As this
           option is now unavailable, I have only two choices: to allow Defendant
           to stay in Lompoc and risk serious illness or death, or to grant him
           compassionate release. In making this decision, I am guided by a
           simple truth: I sentenced Defendant to 48 months imprisonment, not
           death or confinement under threat of serious illness. His crime does
           not justify exposing him to that level of risk.

  United States v. Chopra, 18-cr-20668-DMM, ECF No. 606, at 10 (S.D. Fla. June 8,

  2020).

           If the Court believes that Mr. Vazquez-Torres still needs additional

  punishment, it has options short of keeping him in prison.         It can, as he has

  requested, order that a significant portion of his supervised release term—such as

  the 17 months that would have remained on his sentence, until his expected release

  date in November 2021—be served on strict home confinement. Home confinement

  is not prison, but it is “a serious restriction of liberty” nevertheless.   Ilchuk v.

  Attorney General, 434 F.3d 618, 623 (3d Cir. 2006); see also Chopra, 18-cr-20668-

  DMM, ECF No. 606, at 10 (S.D. Fla. June 8, 2020) (explaining that home

  confinement “is a punishment,” and that because, “unlike a custodial sentence, a

  sentence of home confinement cannot be reduced due to good behavior,” the grant of

  compassionate release will require the defendant to “serve the full 48-months to

  which he was sentenced”). Home confinement ensures that Mr. Vazquez-Torres can

  take measures to protect his health, while he continues to be punished for his

  offense. Mr. Vazquez-Torres respectfully asks the Court to consider that option

  here.



                                            10
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 11 of 16




        Further, because Mr. Vazquez-Torres has now contracted Covid-19, there

  exist new, additional reasons to grant this motion under § 3553(a), which requires

  the Court to consider “the need to . . . provide the defendant with needed . . .

  medical care . . . in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). This

  factor now takes on a special urgency in this case, as Mr. Vazquez-Torres will be

  much better prepared to face the medical complications he is currently

  experiencing, and will continue to experience, if he is allowed to seek care in the

  community. Indeed, as one district court recently found in granting compassionate

  release, “a reduction of [defendant’s] sentence will enable him to seek, from the

  doctors and hospitals of his choice, what may be better medical care than the BOP

  is obligated or able to provide, particularly given the very real threat that COVID-

  19 poses in the institutional environment.” United States v. Williams, No. 3:04-CR-

  95, 2020 WL 1751545 (N.D. Fla. Apr. 1, 2020).

        If released, Mr. Vazquez-Torres will receive medical care in his own

  community, through his own long-term health providers. He would receive daily

  assistance from his wife, and he would be able to seek any emergency medical

  treatment as needed.    By contrast, if he remains incarcerated, he will remain

  subject to the inadequate and inattentive medical treatment currently available

  within the BOP system. BOP has repeatedly mismanaged the Covid-19 pandemic—

  and in doing so, has put many lives at risk, including Mr. Vazquez-Torres’s. As one

  investigative report recently found, BOP has been “unprepared for the pandemic

  and slow to respond,” and “top officials even took measures that contributed to the




                                          11
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 12 of 16




  spread of the virus.”8     It cannot now be relied upon to properly manage Mr.

  Vazquez-Torres’s health in these dire circumstances.

         Indeed, during the recent weeks that he has been ill with Covid-19, and

  based on conversations with his wife, Mr. Vazquez-Torres has received only

  acetaminophen and an antidepressant medication, and he has not received daily

  medical check-ups, even as his condition has deteriorated.           Unfortunately, such

  experiences are not unique to the BOP system.            Most prisons are not medical

  facilities, and they are not equipped to handle outbreaks of infectious diseases

  spreading through large portions of the population. See Declaration of Dr. Jaimie

  Meyer, DE 49, Exhibit B-1 (explaining that the “risk posed by infectious diseases in

  jails and prisons is significantly higher than in the community” in terms of “harm to

  individuals who become infected,” and that “[j]ails and prisons are often poorly

  equipped to diagnose and manage infectious disease outbreaks”).

         Even for non-Covid-19 related medical concerns, under its current lockdown

  conditions, BOP has failed to tend to inmates’ to non-emergency chronic care needs.

  See, e.g., Complaint, Torres v. Milusnic, 2:20-cv-4450, ECF No. 1, at 66 (C.D. Cal.

  May 16, 2020) (lawsuit alleging lapses in medical care at BOP’s Lompoc facility,

  including declaration indicating that guards have stopped accepting cop-outs for

  medical care, and that regular care, of the kind that existed before the outbreak, is

  not being provided). In Mr. Vazquez-Torres’s case, the undersigned has learned

  that, even before he developed Covid-19 symptoms, he was not receiving regular

         8 The Marshall Project, “I Begged Them To Let Me Die: How Federal Prisons Became

  Coronavirus Death Traps,” June 18, 2020, at https://www.themarshallproject.org/2020/06/18/i-
  begged-them-to-let-me-die-how-federal-prisons-became-coronavirus-death-traps.


                                              12
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 13 of 16




  checks of his blood sugar levels or blood pressure—essential steps that are critical

  for regulating and properly managing both diabetes and hypertension. And at the

  time he filed his previous motion, Mr. Vazquez-Torres was not receiving his

  diabetes medication regularly. DE 49, at n.45.

        The BOP has already gambled once with Mr. Vazquez-Torres’s life. It has

  failed to follow its own pandemic protocols, and failed to adequately protect him—

  along with many other vulnerable inmates—from infection. There is no reason to

  let them do it again, when the stakes remain so high for Mr. Vazquez-Torres.

        As another district court recently explained in granting compassionate

  release to a Covid-19 positive defendant, “The risk is simply too great that the BOP

  will fail to detect a decline in [defendant’s] condition and, if his condition suddenly

  becomes even more emergent than it currently is, that the BOP will fail to provide

  him the specialized care he needs. The court will not play Russian roulette with

  [the defendant’s] life.” United States v. McCall, No. 2:18CR95-MHT, ___ F.Supp.3d

  ____, 2020 WL 2992197, at *2 (M.D. Ala. June 4, 2020) (granting compassionate

  release after an evidentiary hearing with testimony from two BOP physicians and

  an outside medical expert to defendant with sickle cell disease, finding that BOP

  medical staff “has taken very little action, and continues to fail to take critical

  action, to treat [defendant’s] life-threatening condition,” and that “contrary to the

  diagnosis of the BOP medical staff . . . he should be hospitalized now”).

        Nor will Mr. Vazquez-Torres’s release present a risk of spreading infection to

  the community. Each BOP facility, including FTC Oklahoma City, has a protocol




                                            13
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 14 of 16




  for release after positive test for Covid-19. These protocols are typically developed

  in conjunction with the local health departments. The Court can thus condition his

  release on Mr. Vazquez-Torres meeting that protocol. Doing so decreases, rather

  than increases, the risk to the community. See United States v. Arreola-Bretado,

  No. 3:19-CR-03410-BTM, ___ F.Supp.3d ____, 2020 WL 2535049 (S.D. Cal. May 15,

  2020) (granting compassionate release to Covid-19 positive defendant after

  concluding she will receive superior medical care out of custody, and further finding

  that returning defendant to her family is safer to the community than keeping her

  confined, where she will likely be a risk to other inmates and staff who have not yet

  contracted Covid-19).

        Indeed, numerous courts nationwide have recently granted compassionate

  release to Covid-19 positive defendants on these and similar grounds. See, e.g.,

  United States v. Barber, 18-cr-00446-AA, ECF No. 55 (D. Or. May 12, 2020)

  (granting compassionate release to defendant with diabetes, hypertension, and

  obesity, explaining that “not only has defendant shown that he is particularly

  vulnerable to complications from COVID-19, he has also tested positive for the

  illness,” and that he has not been able to manage his diabetes “as well as he could in

  a non-custodial environment”); United States v. Huntley, No. 13-cr-119-ABJ, ECF

  No. 263, at 8 n.9, 10 (D.D.C. May 5, 2020) (ordering compassionate release for

  defendant   who    tested   positive   for    COVID-19   while   motion   was   being

  litigated); United States v. Fischman, 16-cr-00246-HSG-1, ECF No. 76 (N.D. Cal.

  May 1, 2020) (granting compassionate release from Terminal Island to Covid-19




                                               14
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 15 of 16




  positive defendant); United States v. Kriglstein, 1:16-cr-00663-JCH-1, ECF No. 60

  (D.N.M. Apr. 27, 2020) (staying for 5 days release of defendant who was tested for

  COVID-19 as condition of order granting compassionate release, with positive

  result); see also Yeury J.S. v. Decker, Case No. 2:20-cv-5071-KM, ECF No. 20

  (D.N.J. May 11, 2020) (ordering release for Covid-19 positive immigration detainee).

        Undersigned counsel has reached out to AUSA Breezye Telfair regarding the

  government’s position on this renewed request, but has not yet received a response.

                                      Conclusion

        In sum, this Court has the authority to, and should, reduce Mr. Vazquez-

  Torres’s sentence to time served, following the local protocols for release for Covid-

  19 positive defendants. Mr. Vazquez-Torres additionally requests the Court impose

  a special condition that he serve the first 17 months of his supervised release on

  home confinement, followed by the three years of supervised release as the Court

  originally ordered.

                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                            By:          /s/Kate Mollison

                                         Kate Mollison
                                         Assistant Federal Public Defender
                                         Florida Special A No. A5502482
                                         150 W. Flagler Street, Suite 1700
                                         Miami, Florida 33130
                                         Tel: 305-530-7000
                                         E-Mail Address: kate_mollison@fd.org




                                           15
Case 1:19-cr-20342-BB Document 54 Entered on FLSD Docket 06/19/2020 Page 16 of 16




                           CERTIFICATE OF SERVICE


         I HEREBY certify that on June 19, 2020, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the
  foregoing document is being served this day on all counsel of record via
  transmission of Notices of Electronic Filing generated by CM/ECF or in some other
  authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.



                                            /s/ Kate Mollison




                                          16
